Title: To George Washington from Robert Morris, 25 November 1783
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Philada Novr 25. 1783
                  
                  The Bearer of this Letter is the Baron de Poellnitz a Gentn of Considerable Family and Fortune who proposes becoming a Citizen of America he desires from me a few Lines of Introduction to your Excellency—and as he appear to be a Gent. of Merit and Information I have Complied with his Wishes—and any Civilities which Your Excellency may be pleased to shew him will very much oblige Sir Your obed. hble servt
                  
                     Robt Morris
                  
               